Citation Nr: 0944063	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-15 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a low back 
disability.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for a right arm 
disability, claimed as secondary to the service-connected 
shell fragment wound of the right shoulder.  

4.  Entitlement to service connection for a heart disability.  

5.  Entitlement to service connection for a left foot 
disability.  

6.  Entitlement to service connection for a right knee 
disability.  

7.  Entitlement to service connection for gastroenteritis.  

8.  Entitlement to service connection for a left hand 
disability.  

9.  Entitlement to an initial rating higher than 10 percent 
for posttraumatic stress disorder.  

10.  Entitlement to a rating higher than 10 percent for a 
shell fragment wound of the right shoulder.  

11.  Entitlement to a compensable rating for a shell fragment 
wound of the right eye.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1969 to December 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied an application to reopen a claim of service 
connection for a low back disability, and which denied 
service connection for sinusitis.  



This matter is also before the Board on appeal of a July 2008 
rating decision of the RO, which granted service connection 
and a 10 percent rating for posttraumatic stress disorder 
effective in August 2007, which denied compensable ratings 
for shell fragment wounds of the right shoulder and right 
eye, and which denied service connection for gastroenteritis 
and disabilities of the right arm, heart, left foot, right 
knee, and left hand.  

The RO established the effective date of service connection 
for posttraumatic stress disorder in August 2007, presumably 
on the assumption that the claim for posttraumatic stress 
disorder was received in that month.  On review of the 
record, it is noted that Congressional interest was expressed 
in the case in August 2007, following the Veteran's letter to 
his congressman.  However, it is also noted that a statement 
was received at the RO from the Veteran in May 2007, 
expressly to file a claim of service connection for 
posttraumatic stress disorder.  The Board, on its own, refers 
the matter of the proper effective date of service connection 
for posttraumatic stress disorder to the RO for its 
appropriate consideration.  

In a June 2009 rating decision, the RO granted a 10 percent 
rating for a shell fragment wound of the right shoulder.  The 
Veteran continued his appeal for a higher rating.  

The issues of whether new and material has been presented to 
reopen a claim of service connection for a low back 
disability and of service connection for a right arm 
disability claimed as secondary to the service-connected 
shell fragment wound of the right shoulder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's current sinusitis, diagnosed as paranasal 
sinus disease by CT scan, was first shown years after 
discharge from active service and is not shown by the 
evidence to be related to any disease or injury of service 
origin.    

2.  A heart disability is not diagnosed.  

3.  A left foot disability is not diagnosed.  

4.  A right knee disability is not diagnosed.  

5.  Gastroenteritis is not diagnosed.  

6.  A left hand disability is not diagnosed.  

7.  From the effective date of service connection, the 
Veteran's service-connected posttraumatic stress disorder is 
shown to be productive of a disability picture that equates 
to occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to various symptoms; his 
disability picture is without evidence of occupational and 
social impairment with reduced reliability and productivity, 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation, and difficulty 
in establishing and maintaining effective work relationships.

8.  For the period considered in this appeal, the Veteran's 
service-connected shell fragment wound of the right shoulder 
is manifested by decreased range of motion (flexion and 
abduction from 0 to 160 degrees, adduction from 0 to 30 
degrees, and internal and external rotation from 0 to 80 
degrees) with mild pain; the disability is not productive of 
a moderately severe injury.    

9.  For the period considered in this appeal, the Veteran's 
shell fragment wound of the right eye is manifested by 
central visual acuity of 20/25 (in both eyes); the service-
connected right eye disability is not productive of field 
loss, pain, rest-requirements or episodic incapacity.


CONCLUSIONS OF LAW

1.  Sinusitis is not due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).  

2.  A heart disability is not due to disease or injury that 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).  

3.  A left foot disability is not due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).  

4.  A right knee disability is not due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).  

5.  Gastroenteritis is not due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).  

6.  A left hand disability is not due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).  

7.  The criteria for a rating of 30 percent, and no higher, 
for posttraumatic stress disorder have been met.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.125, 4.130, Diagnostic Code 9411 (2009).

8.  The criteria for a rating higher than 10 percent for a 
shell fragment wound of the right shoulder have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.56, 4.71a, 4.73, Diagnostic Codes 5201, 5301 
(2009).  

9.  The criteria for a compensable rating for a shell 
fragment wound of the right eye have not been met.  38 
U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.84a, Diagnostic Code 6009 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.    

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).



In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting veteran-specific notice as to the effect on daily 
life and as to the assigned or a cross-referenced Diagnostic 
Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in January 2005, November 2007, December 2007, 
June 2008, and October 2008.  The Veteran was notified of the 
evidence needed to substantiate the claims of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  The notice included the type of evidence 
needed to substantiate the claims for a higher rating, 
namely, evidence to show that the disability was worse and 
the effect the disability had on employment.  

The Veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  The 
notice in 2007 and June 2008 included the general provision 
for the effective date of the claim and for the degree of 
disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) 


(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent 
there was pre-adjudication VCAA notice)); of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009) (claim-specific notice, namely, a worsening 
or increase in severity of the disability and the effect that 
worsening has on employment).  

To the extent that the October 2008 notice came after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claims were 
readjudicated, as evidenced by the rating decision in June 
2009, statement of the case in June 2009, and supplemental 
statement of the case in July 2009.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained the Veteran's service 
personnel and treatment records, VA records, and private eye 
doctor identified by the Veteran.  He has not identified any 
additional records in relation to the issues for the RO to 
obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims for a higher rating.  38 
U.S.C.A. § 5103A(d).  The Veteran was afforded VA 
examinations in April 2008 and June 2008, specifically to 
evaluate the nature and severity of the conditions at issue.  
There is no evidence in the record dated subsequent to the VA 
examinations that show a material change in the conditions to 
warrant a reexamination.  38 C.F.R. § 3.327(a).



VA has not conducted medical inquiry in an effort to 
substantiate the claims of service connection, and further 
development is not required for the following reasons.  
Although there is a record of brief treatment for the claimed 
disabilities contemporaneous with service, except for 
sinusitis, there is no competent evidence of persistent or 
recurrent symptoms relevant to the claimed disabilities since 
service.  Also, there is no current diagnosis of the claimed 
disabilities, with the exception of sinusitis.  In short, 
there is no credible evidence of continuity of 
symptomatology, suggesting that the claimed conditions may be 
associated with service, and there is no current diagnosis of 
the claimed conditions.  In the absence of competent medical 
evidence, suggesting a nexus, but is too equivocal or lacking 
specificity to support a decision on the merits, the evidence 
does not meet the threshold under McLendon v. Nicholson, 20 
Vet. App. 79 (2006) that the current claimed disabilities may 
be associated with service, and a medical examination or 
medical opinion need not be obtained for the claims under 38 
C.F.R. § 3.159(c)(4).

Regarding sinusitis, the only clinical finding of the 
presence of a sinus condition is in a recent CT scan report; 
there is no record of the Veteran having had sinusitis, or 
complaints relative thereto, during service, and there is no 
competent evidence of persistent or recurrent symptoms 
relevant to sinusitis since service until recently.  In 
short, there is no credible evidence of continuity of 
symptomatology, suggesting that sinusitis may be associated 
with service.  In the absence of credible evidence of 
continuity of symptomatology or competent medical evidence, 
suggesting a nexus, but is too equivocal or lacking 
specificity to support a decision on the merits, the evidence 
does not meet the threshold under McLendon v. Nicholson, 20 
Vet. App. 79 (2006) that the current disability may be 
associated with service, and a medical examination or medical 
opinion need not be obtained for the claim under 38 C.F.R. § 
3.159(c)(4).

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132, 
1137; 38 C.F.R. § 3.304(b).

If a preexisting disability is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disability, but the veteran may bring a claim for 
service-connected aggravation of that disability.  In that 
case, 38 U.S.C.A. § 1153 applies and the burden falls on the 
veteran to establish aggravation.  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994).

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

Analysis

The Veteran served on active duty from March 1969 to December 
1971.  Service treatment records show that at the time of a 
March 1969 enlistment physical examination, clinical 
evaluation was normal, except for a left elbow scar.  On a 
report of medical history at that time, the Veteran reported 
having had sinusitis, and the examiner noted that the 
Veteran's sinusitis was intermittent (although the condition 
was not clinically observed then).  

In April 1969, the Veteran was seen with complaints referable 
to his foot; there was no swelling or tenderness, and hot 
soaks and wintergreen liniment were prescribed.  In October 
1969, he had a wart on his left thumb "burned" the previous 
day; it appeared non-infected.  In November 1969, he 
complained that his right knee started hurting a week ago.  
There was no trauma.  An X-ray of the right knee in December 
1969 was normal.  He was referred to the orthopedic clinic, 
where it was noted that he had onset of peripatellar pain 
intermittently for the past two weeks without provocation.  
There were no other joint pains.  



The examination revealed no abnormal findings and the 
impression was knee pain, with questionable etiology, 
possibly chondromalacia of the patella.  He was given a 
temporary profile for two weeks.  In January 1970, he was 
seen with complaints of pain in multiple joints; he reported 
that his knee was stiff the previous night.  He was given 
medication and told to return to the clinic in 15 days.  In 
March 1970, there were complaints of pain of the knees, hands 
and neck.  There was no swelling of joints.  The impression 
was rheumatoid arthritis, and the Veteran was to return to 
the clinic in two months.  In June 1970, a fragment was 
removed from the right shoulder.  Thereafter, there is a note 
that the Veteran had returned with complaints of persistent 
knee and ankle pain and other symptoms since March.  A 
physical examination was grossly negative and it was advised 
that rheumatoid arthritis be ruled out.  

In November 1970, the Veteran was seen for vomiting following 
a non-productive cough.  The impression was probable viral 
syndrome.  A chest X-ray was ordered.  In December 1970, a 
chest X-ray indicated that the right heart border appeared 
quite prominent, and there was a suggestion of a minimal 
shift of the mediastium to the right; the etiology of this 
was indeterminate as was its significance.  In May 1971, the 
Veteran was seen for acute gastroenteritis, manifested by 
vomiting, fever, dizziness, malaise.  In June 1971, there was 
a blister on the left foot.  In July 1971, there was a 
complaint of a swollen and tender left foot for two weeks, 
without trauma.  The impression was questionable etiology.  
An X-ray of the left foot was negative.  Later in July 1971, 
the Veteran was seen with pain persisting in what appears to 
be the extended heel of the left foot.  

In September 1971, the Veteran was referred for consultation 
to rule out collagen vascular disease, which upon further 
testing (to include a negative ANA test) was found not to be 
demonstrated.  Due to a prominent right heart border with 
symptoms of collagen disease, a chest X-ray in September 1971 
had been performed, which showed no change in the appearance 
of the right heart silhouette.  In October 1971, the Veteran 
injured the thumb of his left hand when the hood of a truck 
fell on it.  There was a small laceration but no sutures were 
required.  

At the time of his October 1971 separation physical 
examination, the Veteran indicated that he was in good 
health.  The only defects noted were scars of the right 
shoulder and left elbow.  Clinical evaluation of head, chest, 
heart, upper extremities and lower extremities was normal.  A 
chest X-ray was negative.  In November 1971, the Veteran was 
treated for gastroenteritis, manifested by dizziness, general 
malaise, and vomiting.  In December 1971, in a statement of 
medical condition, the Veteran indicated that there had been 
no change in his medical condition since his separation 
examination.  

After service, VA records show that at the time of an April 
1980 VA examination to evaluate a back disability, X-rays of 
the dorsal spine revealed an incidental prominence of the 
right border of the cardiac silhouette.  VA outpatient 
records dated in March 2007, July 2007, December 2008, and 
March 2009 refer to right knee surgery in the past (the 
records indicate that it was performed at age 50).  At the 
time of a mental health evaluation in March 2007, the Veteran 
denied gastrointestinal and neurologic problems, and in 
regard to the musculoskeletal system there was a reference 
only to back pain from being in Vietnam.  Outpatient records 
from 2007 to 2009 also note that the Veteran took medication 
for high blood pressure.  In March 2009, a CT scan of the 
head was performed, as the Veteran reportedly had 
questionable stroke symptoms the previous year; the results 
were negative except for paranasal sinus disease.  

Private records from the Texas Back Institute dated in July 
2004 note that the Veteran had had a left upper extremity 
injury and was found to have a left shoulder impingement 
syndrome that required subacromial decompression and repair 
of the glenoid labrum in July 2003.  It was noted that a year 
after the surgery he still had significant impairment related 
to the shoulder, and on examination he had some decreased 
sensation involving the left hand.  



Regardless of the occasional notations of a history of right 
knee surgery, left hand sensory deficit related to a left 
shoulder disability, and a prominent right border of the 
cardiac silhouette on X-ray, the record does not show a 
diagnosis in relation to a heart disability, left foot 
disability, right knee disability, gastroenteritis, or left 
hand disability.  In the absence of medical evidence of a 
current diagnosis of these claimed conditions, there is no 
valid claim for service connection.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304(f); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992). 

Although the Veteran is competent to describe symptoms such 
as pain in relation to his claimed disabilities of a heart 
disability, left foot disability, right knee disability, 
gastroenteritis, or left hand disability, the disabilities 
are not conditions under case law that has been found to be 
capable of lay observation, and the determination as to the 
presence of the disabilities therefore is medical in nature, 
that is, not capable of lay observation.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Where, as here, there is a question of a medical diagnosis, 
not capable of lay observation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, 
the veteran is not qualified through education, training, and 
expertise to offer a medical diagnosis or an opinion on 
medical causation.  

For these reasons, the Board rejects the Veteran's statements 
and as competent evidence to substantiate that he currently 
has gastroenteritis and disabilities of the heart, left foot, 
right knee, and left hand.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding, and as there is no favorable medical 
evidence of current gastroenteritis and disabilities of the 
heart, left foot, right knee, and left hand, the 
preponderance of the evidence is against those claims, and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

In regard to the sinusitis claim, there is current medical 
evidence of paranasal sinus disease, as demonstrated on a CT 
scan of the head.  However, there is no evidence of the 
presence of sinus disease or sinusitis either during service 
or for more than 35 years after service.  At entrance into 
service, although the Veteran reported a history of 
intermittent sinusitis, he was normal on clinical evaluation 
at that time, so for purposes of determining entitlement to 
service connection the Board will presume that the Veteran 
was sound at entrance.  38 C.F.R. § 3.304(b).  

On the basis of the service treatment records, sinusitis was 
not affirmatively shown during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Thus, a showing of continuity of 
symptomatology after discharge is required to support the 
claim (38 C.F.R. § 3.303(b)), but such continuity is not 
demonstrated.  As noted, there is no medical evidence of 
sinusitis or a sinus disease for many years after discharge 
from service.  

Further, the currently demonstrated paranasal sinus disease 
is not shown by the medical evidence to be related to 
service.  Although the Veteran asserted in a May 2006 
statement that his exposure to Agent Orange while serving in 
Vietnam "had something to do with it", sinusitis is not a 
condition for which service connection may be presumed based 
upon Agent Orange exposure.  38 C.F.R. § 3.309(e).

Although the Veteran is competent to describe sinus symptoms 
such as pain and congestion, sinus disease is not a condition 
under case law that has been found to be capable of lay 
observation, and the determination as to the presence of the 
disability therefore is medical in nature, that is, not 
capable of lay observation.  



See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Where, as here, there is a question of a medical diagnosis 
and causation, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  As a lay person, the Veteran is not 
qualified through education, training, and expertise to offer 
a medical diagnosis or an opinion on medical causation.  For 
these reasons, the Board rejects the Veteran's statements as 
competent evidence to substantiate that his sinusitis was 
related to his period of service.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding on a question of medical causation, 
where lay assertion on medical causation is not competent 
evidence, and as there is no favorable competent medical 
evidence to support the claim of service connection for 
sinusitis, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).

II.  Higher Ratings

Principles of Evaluating Disabilities

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Analysis

Posttraumatic Stress Disorder

In a July 2008 rating decision, the RO granted service 
connection for posttraumatic stress disorder, assigning a 10 
percent rating effective from August 2007, under 38 C.F.R. § 
4.130, Diagnostic Code 9411.  The Veteran appealed that 
decision in regard to the rating assignment.

Posttraumatic stress disorder is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level 
of impairment from post-traumatic stress disorder under 
38 C.F.R. § 4.130 is not restricted to the symptoms provided 
in Diagnostic Code 9411.  Instead, VA must consider all 
symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  

Under Diagnostic Code 9411, the criteria for the next higher 
rating, 30 percent, are, occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

The criteria for the next higher rating, 50 percent, are 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Pertinent evidence in the file includes a VA examination 
report of April 2008 and VA outpatient records.  

On VA examination in April 2008, the Global Assessment of 
Functioning (GAF) score was 57.  The Veteran has also 
received outpatient therapy at the VA, and in an initial 
evaluation for posttraumatic stress disorder in March 2007, 
prior to receiving medications and counseling, his GAF score 
was 50.  

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness.  GAF scores ranging from 51 to 60, for 
example, reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

The available GAF scores of the Veteran denote from moderate 
to serious impairment.  It is the responsibility of fact 
finder to interpret reports of examination in the light of 
the whole recorded history, reconciling the various reports 
into a consistent picture so that the current rating may 
accurately reflect the elements of disability present.  
Taking the medical evidence as a whole, it appears that the 
Veteran's mental condition has remained relatively static for 
the period of his appeal, as will be discussed in relation to 
symptom manifestations.  Thus, a single evaluation, rather 
than "staged ratings", is found to be appropriate in this 
case.  In any event, the Board notes that a disability rating 
depends on evaluation of all the evidence, and an examiner's 
classification of the level of a psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage disability rating to be 
assigned.  38 C.F.R. § 4.126.  

In evaluating all the evidence, the Board finds that the 
relevant VA medical evidence of record reflects that the 
Veteran's symptoms of posttraumatic stress disorder are such 
that his everyday life and his ability to function are 
affected to a degree that more nearly approximates the 
schedular criteria for a 30 percent rating, since the 
effective date of service connection.  That is, the evidence 
shows that his psychiatric symptomatology is of such extent, 
severity, depth, and persistence as to have been productive 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.

For example, the clinical evidence from the VA examination 
report of April 2008, as well as from the VA outpatient 
records dated from March 2007, provides the following 
disability picture in relation to the Veteran's mental 
condition.  His main complaints were in regard to nightmares, 
flashbacks about Vietnam, hypervigilance, avoidance 
behaviors, intrusive thoughts, emotional numbness and 
detachment from others, sleep difficulties, feelings of 
survivor guilt and guilt over his Vietnam activities, lost 
interest in previous pleasures or in socializing with others, 
poor concentration, irritability and episodes of rage, 
depressed mood, and occasional suicidal ideation.  

On evaluation, he was casually dressed and of moderate 
hygiene.  He was verbal and cooperative, and his rapport was 
moderate.  His social skills were fair.  His thought process 
was logical, coherent, and relevant.  Affect was spontaneous, 
or mood-congruent and restricted.  He was well-oriented to 
time, place, person, and situation.  He had vague suicidal 
thoughts at times.  Reasoning and judgment were fair, 
limited, or good.  He had an average fund of general 
information and verbal comprehension.  His concentration and 
memory (short- and long-term) were intact and fair.  He was 
fully independent and was able to complete normal activities 
of daily living without significant impairment.  There were 
no psychomotor abnormalities.  His mood was depressed.  There 
was no complaint or finding of panic attacks.  He had low 
energy.  At the VA examination in April 2008, he reported 
that the severity and frequency of some of his symptoms 
(sleeplessness, nightmares, vivid memories of Vietnam, 
suicidal ideation, and crying spells) were helped by his 
medications.  He also reported at the examination that he was 
angry and isolated at work as a mail carrier with the U.S. 
Postal Service, where he has worked for more than 30 years, 
and that his problems on the job were increasing (he planned 
to retire soon).  He got along fairly well with his ex-wife 
and had a good relationship with his mother with whom he 
lived and took care of.  He also saw his grown children a few 
times a month but did not have any other real social contact.  
His leisure activities consisted of watching television.  He 
was capable of managing his funds independently.  



VA outpatient records indicated that he worked 40 hours a 
week until he retired in July 2008, after which he was seen 
in the clinic with a cheerful mood and bright affect.  On a 
clinic visit in September 2008, he denied a sad mood, 
decreased concentration, decreased energy, decreased 
pleasure, hopelessness, isolation, guilt, appetite 
disturbance, and any suicidal/homicidal ideation.  At that 
time his mood, insight, and judgment were good and his speech 
was normal.  On a clinic visit in December 2008, he reported 
doing well and denied feeling sad or depressed.  He was also 
sleeping better.  

The objective evidence as discussed, however, does not show 
that the Veteran's disability meets the criteria for a rating 
higher than 30 percent under Diagnostic Code 9411, for the 
period in consideration.  That is, the record does not 
reflect symptoms of posttraumatic stress disorder that more 
nearly approximate or equate to the criteria for a 50 percent 
rating.  For example, there is little or no objective 
evidence of flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory, impaired judgment; impaired abstract 
thinking; disturbances of motivation; or difficulty in 
establishing and maintaining effective work relationships.  

Although the evidence demonstrates that the Veteran has 
definite social and occupational impairment attributable to 
his service-connected mental disorder, his overall 
symptomatology is consistent with the criteria for a 30 
percent disability rating, and no higher, under Diagnostic 
Code 9411, for the period since service connection was 
established.  

Shell Fragment Wound of the Right Shoulder

The Veteran contends that a rating higher than 10 percent is 
warranted for his service-connected shell fragment wound of 
the right shoulder.  His shoulder condition is currently 
rated under 38 C.F.R. § 4.73, Diagnostic Code 5301.  



The criteria under 38 C.F.R. § 4.73, Diagnostic Code 5301, 
provide evaluations for disability of Muscle Group I, the 
extrinsic muscles of the shoulder girdle:  (1) trapezius, (2) 
levator scapula, and (3) serratus magnus.  Under this code, 
the criterion for the next higher rating, 30 percent, is 
moderately severe muscle injury.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  38 C.F.R. § 4.56(d).  
For moderately severe disability of muscles, the 
classification is as follows:  (i) Type of injury.  Through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  (ii) History and complaint.  Service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section and, 
if present, evidence of inability to keep up with work 
requirements.  (iii) Objective findings.  Entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups.  Indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).

In this case, service treatment records show that in June 
1970 the Veteran received a fragment wound in the right 
shoulder.  The fragment was left in place and he was returned 
to duty.  At the time of a separation physical examination in 
October 1971, there was no reference to a right shoulder 
disability from a shell fragment wound.  

After service, on VA examination in November 1979, the right 
shoulder revealed a small black area about the size of a 
small pea, which the Veteran stated had represented the 
residuals of a shell fragment that was still imbedded in the 
skin and soft tissues.  

Range of motion of the right shoulder was free and within 
normal limits.  There was no muscle atrophy about the right 
shoulder.  There was a barely visible scar about the size of 
a small pea on the right chest wall in the mid axillary line, 
which had no keloid formation and was non-adherent to 
underlying tissue.  X-rays of the right shoulder were 
negative.  

VA outpatient records dated in March and July 2007 indicate a 
history of arthroscopic surgery on the right shoulder at age 
45.  

At the time of a VA examination in April 2008, the Veteran 
reported that since service he had periodic pain in his 
shoulder if he did excess work.  He did have some decreased 
range of motion since the injury.  He was able to work as a 
letter carrier for the post office.  He drove an automobile 
and did normal activities of daily living.  He took no 
medications, and there were no flare-ups.  There was no 
complaint of incoordination, excess fatigue, or lack of 
endurance.  He reported his main problem was some decreased 
range of motion and intermittent pain with overuse.  On 
examination, there was no acromioclavicular joint tenderness, 
and no edema or effusion.  The examiner could not identify 
any fragment wound scars.  He could flex 0 to 160 degrees 
with mild pain.  He also had 0 to 160 degrees of abduction 
with mild pain, 0 to 30 degrees of adduction without pain, 
and 0 to 80 degrees of internal and external rotation with 
mild pain at the end of the arc.  There was weaker grip 
strength on the right than the left.  There was no 
crepitation of rotary motion or signs of impingement.  With 
repetitive motion, there was no change in range of motion, 
coordination, fatigue, endurance, weakness, or pain level.  
The diagnoses were soft tissue fragment wound to the right 
shoulder and decreased range of motion of the right shoulder 
secondary to fragment wound.  

At the time of a VA examination in June 2008, it was noted 
that there was no real change in the right shoulder since the 
previous examination.  The Veteran still complained of pain 
with certain movements.  It was noted that he was right-hand 
dominant and was able to accomplish his tasks of daily 
living.  It was reported that he had missed a few days in the 
last year, working as a mailman, due to the right shoulder 
problem.  

On examination, the range of motion findings were the same as 
in the previous examination, with the added comment that 
there was mild pain particularly from 90 degrees to 160 
degrees on forward flexion and abduction.  

Based on the foregoing clinical findings, the Board finds 
that the level of impairment does not meet the criteria for a 
30 percent rating under applicable Diagnostic Code 5301, 
which require moderately severe muscle injury.  In the 
opinion of the Board, the muscle impairment is not of the 
type and severity to equate to a moderately severe injury 
under the pertinent Diagnostic Code.  The fragment wound of 
the right shoulder was not through and through or a deep 
penetrating wound, was not treated by debridement, did not 
involve prolonged infection or sloughing of soft parts, and 
was not marked by intermuscular scarring.  Further, the 
service treatment records do not show hospitalization for 
treatment of the wound, and there is not a consistent 
complaint of cardinal signs and symptoms of muscle 
disability, such as lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  Objective findings do not show entrance or exit 
scars indicating the track of the fragment through one or 
more muscle groups.  There was also no evidence of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with the left shoulder.  38 C.F.R. § 
4.56(d).  

Instead, the VA examiner could not identify any fragment 
wound scars of the right shoulder.  The shoulder disability 
was manifested by decreased range of motion with mild pain.  
The Board has also considered the criteria under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201, for limitation of motion of 
the arm.   Under that code, the next higher rating, or 30 
percent, requires limitation of motion of the arm midway 
between side and shoulder level.  However, as noted on 
examination, the range of motion findings upon testing of 
flexion, abduction, adduction, and rotation do not meet the 
criterion of Code 5201.  



Further, the Board has considered the findings of pain with 
limitation of motion on examination, but in furnishing range 
of motion findings, where applicable, the VA examiners in 
fact specifically furnished measurements of range of motion 
that gave attention to pain.  There is no credible objective 
evidence to show that pain on use or during flare-ups results 
in additional functional limitation to the extent that under 
the limitation-of-motion code the right shoulder disability 
would be more than 10 percent disabling.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As the criteria for a 30 percent rating under Diagnostic 
Codes 5201 and 5301 have not been demonstrated, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Shell Fragment Wound of the Right Eye

The Veteran claims that a compensable rating is warranted for 
his service-connected shell fragment wound of the right eye.  
In a January 2008 statement, he asserted that a private 
doctor, who had examined him, informed him that there was a 
scar in his right eye and that his right eye was weaker than 
his left eye.  

The Veteran's right eye condition is currently rated as 
noncompensable under 38 C.F.R. § 4.84a, Diagnostic Code 6009, 
for unhealed injury of the eye.  Under Diagnostic Code 6009, 
an unhealed eye injury, in chronic form, is rated from 10 
percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology; the minimum rating during 
active pathology is 10 percent.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In rating impairment of visual acuity, the best distant 
vision obtainable after best correction with glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based upon the degree of 
the resulting impairment of central visual acuity.  38 C.F.R. 
§ 4.84a, Diagnostic Codes 6061 to 6079.  The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye.  38 C.F.R. §§  4.83a, 4.84a, Table V.  

On review of the service treatment records, the Veteran's 
distant visual acuity was 20/20 in both eyes on the entrance 
physical examination in March 1969.  In June 1970, he 
received multiple fragment wounds, including to the right eye 
evidently.  On examination of the cornea, there was a foreign 
body.  Visual acuity was 20/25 in the right eye.  The 
impression was no eye pathology.  At the time of a separation 
physical examination in October 1971, the eyes were evaluated 
as normal and distant visual acuity was 20/20 in the right 
eye.  

At the time of a VA examination in November 1979, the Veteran 
complained of headaches occurring after his right eye began 
to hurt.  Visual acuity was 20/20 and visual field was full 
in the right eye.  The examiner did not feel that the 
headaches were a residual of the right eye injury.  

A private report, dated in February 2008, from J.P., O.D., 
indicates that the Veteran was seen for a vision examination 
in January 2008, at which time his corrected visual acuity 
was 20/20 in the right eye.  There were mild cataracts in 
both eyes and a mild peripheral corneal haze at 3 o'clock in 
the right eye.  



At the time of a VA ophthalmological examination in April 
2008, it was noted that the Veteran received an injury to his 
right cornea from a foreign body during service, which was 
patched and he recovered.  The Veteran complained of a slight 
blur in his vision from time to time.  He currently had no 
eye medications.  He denied diplopia.  His best corrected 
visual acuity (near and far) was 20/25 in both eyes.  
Motility examination showed full excursions.  On slit lamp 
evaluation, there was a very faint microscopic corneal scar 
on the right eye that was not in the visual axis and was not 
causing any visual problem.  The diagnosis was history of 
corneal abrasion of the right eye with a microscopic scar, 
which did not cause any visual problem.  The examiner 
remarked that the Veteran had excellent vision in the eyes 
with ordinary glasses, that the corneal scar had no clinical 
significance, and that there were no adverse effects of the 
condition on employment activities.  Goldmann visual field 
testing was not performed for the stated reason that it was 
not indicated by the evaluation.  

Based on the objective evidence of record, there is no field 
loss, pain, rest-requirements, or episodic incapacity.  
Further, with visual acuity of 20/25 in both eyes, the right 
eye does not meet the criteria for a compensable rating for 
central visual acuity impairment under 38 C.F.R. § 4.84a, 
Diagnostic Codes 6078 or 6079, which requires visual acuities 
of 20/40 and higher in both eyes.  

Thus, the criteria under Diagnostic Code 6009 have not been 
met, and the Board concludes that the Veteran's shell 
fragment wound of the right eye is appropriately rated as 
noncompensable.  

Considering the lay and medical evidence, the preponderance 
of the evidence is against the claim for a compensable 
rating, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).



Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular rating is, therefore, 
adequate and referral for an extraschedular rating is not 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).  


ORDER

Service connection for sinusitis is denied.  Service 
connection for a heart disability is denied.  Service 
connection for a left foot disability is denied.  Service 
connection for a right knee disability is denied.  Service 
connection for gastroenteritis is denied.  Service connection 
for a left hand disability is denied.  

An initial 30 percent rating for posttraumatic stress 
disorder is granted.  

A rating higher than 10 percent for a shell fragment wound of 
the right shoulder is denied.  A compensable rating for a 
shell fragment wound of the right eye is denied.  


REMAND

In regard to the application to reopen a claim of service 
connection for a low back disability, the Veteran contends in 
a May 2006 statement that he injured his low back during 
service (initially during basic training and later, as 
alleged by him, when a rocket-propelled grenade exploded near 
him), and that after service when his back pain continued to 
worsen he began to seek treatment through the VA (until he 
"was verbally abused").  In a letter to his Congressman in 
August 2007, the Veteran indicated that he first went to the 
VA hospital in his "early 30's".  It does not appear that 
the RO has requested such records.  

Moreover, VA outpatient records dated in July 2007 and March 
2009 refer to a Dr. C and workman's compensation reports, and 
the March 2009 VA record shows that the Veteran was requested 
to bring in such outside records.  It is noted that the 
Veteran has reported (at the time of a VA examination in 
April 1980) a history of having injured his low back at work 
at the Post Office in 1973.  Private treatment records dated 
from May 1974 to May 1979 note complaints and treatment for 
low back pain and also indicate, in May 1975, that the 
Veteran injured his back on the job while getting into his 
truck.  Any records pertaining to an award of workman's 
compensation, and the medical reports relied thereon, should 
be obtained.  

In regard to the claim of service connection for a right arm 
disability, claimed as due to the service-connected shell 
fragment wound of the right shoulder, the Veteran underwent a 
VA examination in June 2008 to determine whether there was a 
relationship between a current right arm condition and the 
service-connected shell fragment wound of the right shoulder.  
The examiner diagnosed right shoulder impingement and resting 
coarse tremor of the right hand, and stated that he was 
unable to provide the requested opinion without resort to 
speculation.  



Due to an incomplete medical opinion and thus inadequate 
examination, the evidence of record is insufficient to decide 
the claim and additional evidentiary development under the 
duty to assist, 38 C.F.R. § 3.159(c)(4), is needed.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to submit relevant 
documentation, including 
determinations, in relation to any 
workers' compensation claim pertinent 
to a low back injury.  Such 
documentation would include any medical 
reports prepared in connection with the 
claim for benefits. 

2. Obtain the Veteran's medical records 
showing complaint and/or treatment 
related to his low back, from the VA 
medical center dated from December 
1971, as noted by the Veteran in a May 
2006 statement.  If the records cannot 
be obtained or further efforts to 
obtain the records would be futile, 
notify the Veteran in accordance with 
38 C.F.R. § 3.159(e).

3.  After completion of the foregoing, 
and if suggested by any records 
obtained that the Veteran may have had 
chronic or persistent low back symptoms 
since his military discharge in 
December 1971, schedule the Veteran for 
a VA examination to ascertain whether 
it is at least as likely as not that 
any current low back disability is 
etiologically related to the back 
complaints documented in the service 
treatment records or otherwise related 
to service, to include combat service. 



4.  Request the VA examiner of June 
2008 to provide an addendum to his 
report, explaining why an opinion 
regarding a relationship between the 
service-connected shell fragment wound 
of the right shoulder and a right arm 
or hand condition cannot be provided 
without resort to speculation.  If the 
examiner is unavailable, schedule the 
Veteran for another VA examination to 
address the issue of whether any right 
arm or hand condition was etiologically 
related to the shell fragment wound of 
the right shoulder.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination.

5.  After the requested development has 
been completed, adjudicate the claims.  
If any benefit sought on appeal is 
denied, furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


 Department of Veterans Affairs


